
	

113 HR 2561 IH: Federal Adjustment in Reporting Student Credit Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2561
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Peters of
			 Michigan (for himself, Mr.
			 Bachus, Mrs. Capito,
			 Mr. Grimm,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Petri,
			 Mr. Polis,
			 Ms. Velázquez,
			 Mrs. Beatty, and
			 Mr. Stutzman) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide for the removal of default information from a
		  borrower’s credit report with respect to certain rehabilitated education
		  loans.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Adjustment in Reporting Student Credit Act of
			 2013 or the FAIR Student Credit Act
			 of 2013.
		2.Rehabilitation of
			 qualified education loansSection 623(a)(1) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681s–2(a)(1)) is amended by adding at the end the
			 following:
			
				(E)Rehabilitation
				of qualified education loans
					(i)In
				generalNotwithstanding any other provision of this section, a
				person shall request to remove a previously reported default regarding a
				qualified education loan from a consumer report, and such request shall not be
				considered inaccurate, if the consumer of such loan successfully and
				voluntarily meets the requirements of a loan rehabilitation program, where the
				number of consecutive on-time monthly payments, in accordance with the terms
				and conditions of the loans, or any valid and legally binding modification
				thereto, are equal to the number of payments specified under section
				428F(a)(1)(A) of the Higher Education Act of 1965 (20 U.S.C.
				1078–6(a)(1)(A)).
					(ii)LimitationA
				consumer may obtain the benefits available under this subsection with respect
				to rehabilitating a loan only one time per loan.
					(iii)Qualified
				education loan definedFor purposes of this subparagraph, the
				term qualified education loan has the meaning given such term
				under section 221(d) of the Internal Revenue Code of
				1986.
					.
		3.GAO
			 Study
			(a)StudyThe Comptroller General of the United
			 States shall carry out a study on—
				(1)the implementation
			 of section 623(a)(1)(E) of the Fair Credit Reporting Act, as added by section
			 2; and
				(2)any hurdles
			 borrowers experience with the private loan rehabilitation program.
				(b)ReportNot
			 later than the end of the 18-month period beginning on the date of the
			 enactment of this Act, the Comptroller General shall issue a report to the
			 Congress containing all findings and determinations made in carrying out the
			 study required under subsection (a).
			
